





FARO TECHNOLOGIES, INC.
2018 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
1. Purpose. The purpose of the FARO Technologies, Inc. 2018 Non-Employee
Director Deferred Compensation Plan (the “Plan”) is to provide non-employee
members of the Board of Directors of FARO Technologies, Inc., a Florida
corporation (the “Corporation”), with the opportunity to elect, on an annual
basis, to (i) convert all of the annual cash retainer fees (“Retainer Fees”) as
well as any annual committee and chair fees other than reimbursements
(“Ancillary Fees”) otherwise payable to them by the Corporation into deferred
stock units and (ii) defer the annual equity award of restricted stock units
granted to them by the Corporation.
2. Definitions. For purposes of the Plan:
(a)    “Account” shall mean the separate account maintained on the books of the
Corporation for each Participant pursuant to Section 8, consisting of the Cash
Retainer Sub-Account and/or the RSU Sub-Account.
(b)     “Board” shall mean the Board of Directors of the Corporation.
(c)     “Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee designated by the Board to
administer the Plan.
(d)     “Common Stock” shall mean the common stock, par value $0.0001 per share,
of the Corporation, and all rights appurtenant thereto.
(e)    “Deferred Stock Units” shall mean deferred stock units credited to a
Participant’s Account pursuant to elections by the Participant under Sections 6
and 7.
(f)    “Director” shall mean any member of the Board who is not an employee of
the Corporation or any of its subsidiaries or affiliates.
(g)    “Effective Date” shall mean October 24, 2018.
(h)    “Fair Market Value” means as of any date the closing price of the Common
Stock as reported on the NASDAQ Stock Market for that date or, if no closing
price is reported for that date, the closing price on the next preceding date
for which a closing price is reported, unless otherwise determined by the
Committee.
(i)    “Initial Grant” means the initial equity grant received by a Director at
the time the Director first becomes a member of the Board, if any.
(j)    “Participant” shall mean a Director who makes a deferral election under
Section 6 or 7 of the Plan.
(k)    “Plan” shall mean the FARO Technologies, Inc. 2018 Non-Employee Director
Deferred Compensation Plan, as set forth herein and as amended from time to
time.
(l)    “Restricted Stock Units” or “RSUs” shall mean restricted stock units
granted to the Participant under the Stock Plan.





--------------------------------------------------------------------------------





(m)    “Section 409A” shall mean Section 409A of the Internal Revenue Code of
1986, as amended, and the guidance issued thereunder.
(n)    “Separation from Service” shall mean a “separation from service” from the
Corporation, within the meaning of Section 409A and the regulations promulgated
thereunder.
(o)    “Stock Plan” shall mean the FARO Technologies, Inc. 2014 Incentive Plan,
as amended from time to time, or any successor equity plan adopted by the
Corporation.
3. Administration. The Plan shall be administered by the Committee. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof as well as any agreement or instrument entered into
hereunder; and establish, amend, waive and revoke rules and regulations as it
deems necessary or desirable for the administration of the Plan. Further, the
Committee shall have full power to make any other determination which may be
necessary or advisable for the Plan’s administration. All such interpretations,
rules, regulations and conditions shall be final, binding and conclusive upon
the Participants and all other persons having or claiming any right or interest
in the Plan or the Deferred Stock Units.
For the avoidance of doubt, the ministerial functions of the Plan shall be
handled by employees of the Corporation, in accordance with the rules and
regulations established by the Committee.
No member of the Board or Committee, and no officer or employee of the
Corporation to whom the Committee delegates any of its power and authority
hereunder or who otherwise assists in the administration of the Plan, shall be
liable for any act, omission, interpretation, construction or determination made
in connection with this Plan in good faith, and the members of the Board and the
Committee and such officers and employees shall be entitled to indemnification
and reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including attorneys’ fees) arising therefrom to the full extent
permitted by law (except as otherwise may be provided in the Corporation’s
Certificate of Incorporation and/or By-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.
4.        Eligibility. Each Director shall be eligible to participate in the
Plan and to make the elections provided under Sections 6 and 7. A Director shall
cease to be eligible to make elections provided under Sections 6 and 7 when the
Director ceases to be a Director, as defined in this Plan.
5.    Relation to Stock Plan. Deferred Stock Units granted or credited in
accordance with (i) Section 6 shall be considered Deferred Stock Units issued
pursuant to Section 9 of the Stock Plan and (ii) Section 7 shall be considered
Restricted Stock Units issued pursuant to Section 9 of the Stock Plan. The
Deferred Stock Units subsequently credited in lieu of dividends relating to
Deferred Stock Units issued under the Stock Plan shall be considered restricted
Deferred Stock Units issued pursuant to the Stock Plan. The Deferred Stock Units
referred to in this paragraph, and Common Stock issued thereunder, will be
subject to the terms and conditions of the Stock Plan, as well as the provisions





--------------------------------------------------------------------------------





of this Plan. The Deferred Stock Units referred to in this paragraph, and Common
Stock issued thereunder, will reduce the authorized share number under Section
5.1 of the Stock Plan to the extent provided in the Stock Plan.
6.     Deferral of Cash Retainer (Equity).
(a)    Annual Elections. Prior to the first day of each calendar year beginning
on or after January 1, 2019, each Director may elect to defer payment of 100% of
the Director’s Retainer Fees and Ancillary Fees to be earned in such calendar
year that will be credited to the Cash Retainer Sub-Account of the Participant’s
Account. To be effective, such election must be completed and delivered to the
Corporation prior to the first day of the calendar year in which the services
relating to the cash retainer fee are performed. Any election made under this
Section shall become irrevocable as of December 31 of the year prior to the year
in which the services relating to the cash retainer fee are performed.
Participants shall always be one hundred percent (100%) vested in the amount
they defer pursuant to this Section 6.
(b)    Initial Participant Elections. An individual who initially becomes a
Director during a calendar year may not make a deferral election with respect to
the pro rata portion of the Retainer Fees and Ancillary Fees he or she receives
during his or her initial, partial calendar year of service. A new Director may
first defer payment of his or her Retainer Fees and Ancillary Fees in accordance
with the election requirements set forth in Section 6(a) above.
(c)    Effect of Elections. Any election made pursuant to this Section 6 shall
remain in effect for the Retainer Fees and Ancillary Fees earned and paid in the
following calendar year. Deferral of any Retainer Fees and Ancillary Fees earned
and paid to the Director in subsequent years will require the completion and
delivery of a new election form in accordance with the election requirements set
forth in Section 6(a) above.
7. Deferral of Annual Grants of Restricted Stock Units.
(a)    Annual Elections. Prior to the first day of each calendar year beginning
on or after January 1, 2019, each Director may elect, in accordance with rules
and procedures established by the Committee, to (i) elect to receive all of his
or her annual equity grant from the Corporation received during the calendar
year, if any, in the form of Restricted Stock Units, or (ii) defer payment of
all such Restricted Stock Units granted to the Director in such calendar year
and have them credited to the RSU Sub-Account of the Participant’s Account in
accordance with Section 8(c). To be effective, such election must be completed
and delivered to the Corporation prior to the first day of the calendar year in
which the underlying Restricted Stock Units are granted. Any election made under
this Section shall become irrevocable as of December 31 of the year prior to the
year in which the underlying Restricted Stock Units are granted. For the
avoidance of doubt, Initial Grants may not be deferred under the Plan.
(b)    New Participant Elections. An individual who initially becomes a Director
during a calendar year may not make a deferral election with respect to the pro
rata portion of the annual Restricted Stock Unit grant, if any, he or she
receives during his or her initial, partial calendar year of service. A new
Director may first make a deferral election with respect to an annual equity
grant in accordance with the election requirements set forth in Section 7(a)
above.





--------------------------------------------------------------------------------





(c)    Effect of Elections. Any election made pursuant to this Section 7 shall
remain in effect for the annual Restricted Stock Unit grant made in the
following calendar year. Deferral of any Restricted Stock Unit grants made to
the Director in subsequent years will require the completion and delivery of a
new election form in accordance with the election requirements set forth in
Section 7(a) above.
(d)    Vesting of Restricted Stock Units. For the avoidance of doubt, the
vesting of any Restricted Stock Units deferred under Section 7(a) shall be
governed by the terms of the Stock Plan and document thereunder evidencing the
Restricted Stock Unit grant. If the Restricted Stock Unit award is forfeited for
any reason under the Stock Plan, no amounts shall be payable under this Plan as
a result of any deferral election under Section 7(a). Upon vesting in the RSU
Sub-Account, all such Restricted Stock Units shall be considered to be Deferred
Stock Units and are referred to the same in this Plan.
8. Accounts.
(a)    Accounts Generally. The Account of each Participant shall be a notional
account. All amounts credited to such Account shall be bookkeeping entries only.
Statements that identify the Participant’s Account balance shall be provided, or
made available, to Participants no less frequently than annually.
(b)    Cash Retainer Sub-Account. The crediting of Deferred Stock Units to the
Cash Retainer Sub-Account of the Participant’s Account pursuant to Section 6
shall be made as of the dates the Retainer Fees and Ancillary Fees earned by the
Participant during the applicable calendar year would otherwise have been
payable to the Participant. The number of Deferred Stock Units to be credited
shall be equal to the result of dividing the cash amount deferred as of each
such date by the Fair Market Value of one share of Common Stock on such date.
(c)    RSU Sub-Account. The crediting of Deferred Stock Units to the RSU
Sub-Account of the Participant’s Account pursuant to Section 7 shall be made as
of the dates the Restricted Stock Units granted to the Participant during the
applicable calendar year become vested. Any Restricted Stock Units that do not
vest, or that vest after the Director has a Separation from Service, shall not
be deferred under the Plan.
(d)    Cash Dividends. Whenever any cash dividends are declared on the Common
Stock, the Corporation will credit the Cash Retainer Sub-Account and RSU
Sub-Account of each Participant on the date such dividend is paid with a number
of additional Deferred Stock Units equal to the result of dividing (i) the
product of (x) the total number of Deferred Stock Units credited to the
Participant’s Sub-Account on the record date for such dividend and (y) the per
share amount of such dividend by (ii) the Fair Market Value of one share of
Common Stock on the date such dividend is paid by the Corporation to the holders
of Common Stock.
(e)    Capitalization Adjustments. In the event of (i) any change in the Common
Stock through a merger, consolidation, reorganization, recapitalization or
otherwise, (ii) a stock dividend, or (iii) a stock split, combination or other
changes in the Common Stock, all as described in Section 15 of the Stock Plan,
the Deferred Stock Units credited





--------------------------------------------------------------------------------





to the Cash Retainer Sub-Account and RSU Sub-Account of each Participant shall
be increased or decreased proportionately in accordance with Section 15 of the
Stock Plan.
9. Payment of Account. Payment of the Participant’s Account shall be paid to the
Participant (or, in the event of the Participant’s death, to the Participant’s
beneficiary, as provided in Section 11) shall be paid as provided below.
(a)    Cash Retainer Sub-Account. Deferred Stock Units credited to the
Participant’s Cash Retainer Sub-Account shall be paid in a single payment no
later than the 60 business day following the date the Participant incurs a
Separation from Service for any reason other than his or her death. The payment
shall be in shares of Common Stock equal to the number of Deferred Stock Units
credited to the Participant’s Cash Retainer Sub-Account on the payment date,
provided that any fractional Deferred Stock Unit shall be paid in cash based on
the Fair Market Value of one share of Common Stock on the payment date.
(b)    RSU Sub-Account. Deferred Stock Units credited to the Participant’s RSU
Sub-Account shall be paid in a single payment no later than the 60 business day
following the date the Participant incurs a Separation from Service for any
reason other than his or her death. The payment shall be in shares of Common
Stock equal to the number of Deferred Stock Units credited to the Participant’s
RSU Sub-Account on the payment date, provided that any fractional Deferred Stock
Unit shall be paid in cash based on the Fair Market Value of one share of Common
Stock on the payment date.
(c)    Distribution upon Death. If a Participant incurs a Separation from
Service due to death or his or her death occurs after Separation from Service
but before payment to him or her Account, all or the remaining balance of his or
her Account shall be paid to such Participant’s beneficiaries in a lump sum no
later than the 60 business day following the date of death, in accordance with
the provisions of Section 11. However, if the identity of the beneficiary cannot
be determined or located, payment to the beneficiary may be delayed to the
extent allowed under Section 409A.
10.     Change in Control. In the event of a Change in Control (as defined in
the Stock Plan) that constitutes a change in the ownership or effective control
of the Corporation or in the ownership of a substantial portion of the
Corporation’s assets under Section 409A, the Account of each Participant shall
be paid to the Participant in a lump sum in cash within ten business days after
the date of the Change in Control. With respect to the Cash Retainer Sub-Account
and the RSU Sub-Account, such payment shall be in an amount equal to the result
of multiplying (A) the number of Deferred Stock Units credited to the
Participant’s Account on the Change in Control date by (B) the Fair Market Value
of one share of Common Stock on the Change in Control date.
11.     Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person or persons, including a trust, as his beneficiary
or beneficiaries to whom payment under the Plan shall be paid in the event of
the Participant’s death prior to payment of the Participant’s Account. Any
beneficiary designation must be made or changed by a Participant by a written
instrument, on such form prescribed by the Committee, which is filed with the
Corporation prior to the Participant’s death. If a Participant fails to
designate a beneficiary, or if all designated





--------------------------------------------------------------------------------





beneficiaries predecease the Participant, the Account shall be paid to the
Participant’s surviving spouse, if any, or if none, to the Participant’s estate.
12.     Amendment and Termination. The Board may amend or terminate the Plan at
any time in whole or in part; provided, however, that no amendment or
termination shall directly or indirectly reduce the balance of any deferred
compensation or reduce the Deferred Stock Units credited to a Participant’s
Account held hereunder as of the effective date of such amendment or
termination; provided, further that no amendment or termination shall adversely
affect the rights of a Participant to such Deferred Stock Units, without the
consent of the Participant (or the Participant’s beneficiary in the event of the
Participant’s death). Notwithstanding the foregoing, the Plan may be amended at
any time, without the consent of any Participant (or beneficiary) if necessary
or desirable, as determined by the Corporation, to comply with the requirements,
or avoid the application, of Section 409A.
A termination of the Plan will not be effective to cause a deferral election in
place under the Plan for the applicable year to be modified or discontinued
prior to the end of such year, if such modification or discontinuation would
violate Section 409A. The Board may terminate the Plan and provide for the
acceleration and liquidation of all benefits remaining due under the Plan
pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix). If such a termination and
liquidation occurs, all deferrals and credits under the Plan will be
discontinued as of the termination date established by the Board, and benefits
remaining due will be paid in a lump-sum at the time specified by the Board as
part of the action terminating the Plan and consistent with Treas. Reg.
§ 1.409A-3(j)(4)(ix).
The Board may terminate the Plan other than pursuant to Treas. Reg.
§ 1.409A-3(j)(4)(ix). In the event of such other termination, all deferral and
credits under the Plan will be discontinued as of the end of the Plan Year, but
all benefits remaining payable under the Plan will be paid at the same time and
in the same form as if the termination had not occurred - that is, the
termination will not result in any acceleration of any distribution under the
Plan.
13.     General Provisions.
(a)    Unfunded Plan. The Plan at all times shall be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Corporation for payment of any benefits hereunder. No Participant,
beneficiary or any other person shall have any interest in any particular assets
of the Corporation by reason of the right to receive a benefit under the Plan
and any such Participant, beneficiary or other person shall have only the rights
of a general unsecured creditor of the Corporation with respect to any rights
under the Plan. All payments hereunder shall be made by the Corporation from its
general assets at the time and in the manner provided for in the Plan. Nothing
contained in the Plan shall constitute a guaranty by the Corporation or any
other person or entity that the assets of the Corporation will be sufficient to
pay any benefit hereunder.
(b)    Non-Alienation of Benefits. Neither a Participant nor any other person
shall have any rights to sell, assign, transfer, pledge, anticipate, or
otherwise encumber the amounts, if any, payable under the Plan to the
Participant or any other person. Any attempted sale, assignment, transfer or
pledge shall be null and void and without any legal effect.





--------------------------------------------------------------------------------





No part of the amounts payable under the Plan shall be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
(c)    Code Section 409A. This Plan is subject to Section 409A and is intended
to be maintained in compliance with Section 409A and the regulations thereunder
applicable to nonqualified deferred compensation plans. To the extent any
provision of this Plan does not satisfy the requirements of Section 409A or any
regulations or other guidance issued by the Treasury Department or the Internal
Revenue Service under Section 409A, such provision will be applied in a manner
consistent with such requirements, regulations or guidance, notwithstanding any
provision of the Plan to the contrary, and to the extent not prohibited by
Section 409A, the provisions of the Plan and the rights of Participants and
beneficiaries hereunder shall be deemed to have been modified accordingly. Each
payment and benefit hereunder shall constitute a “separately identified” amount
within the meaning of Treasury Regulation §1.409A-2(b)(2). The Committee, in its
sole discretion shall determine the requirements of Section 409A that are
applicable to the Plan and shall interpret the terms of the Plan in a manner
consistent therewith. Under no circumstances, however, shall the Corporation or
any affiliate or any of its or their employees, officers, directors, service
providers or agents have any liability to any person for any taxes, penalties or
interest due on amounts paid or payable under the Plan, including any taxes,
penalties or interest imposed under Section 409A.
(d)    No Stockholder Rights. Neither the Participant nor any other person shall
have any rights as a stockholder of the Corporation with respect to the Deferred
Stock Units credited to the Participant’s Account until the shares of Common
Stock are issued to the Participant (or the beneficiary of the Participant).
(e)    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be enforced as if the
invalid provisions had never been set forth therein.
(f)    Successors in Interest. The obligation of the Corporation under the Plan
shall be binding upon any successor or successors of the Corporation, whether by
merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Corporation shall be deemed to include any such
successor or successors.
(g)    Governing Law; Interpretation. The Plan shall be construed and enforced
in accordance with, and governed by, the laws of the State of Florida, without
giving effect to principles of conflict of laws.





